Citation Nr: 0913518	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-32 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1954 and from September 1954 to June 1958. The Veteran died 
in January 2006. The appellant in this matter is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.

The appellant appeared and testified before the undersigned 
Acting Veterans Law Judge in December 2008. A transcript is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to obtain additional medical records and a VA 
medical opinion. 

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The appellant asserts that the Veteran's death was the result 
of the inability to treat lung cancer due to the service-
connected bronchietasis, which was rated 100 percent 
disabling at the time of his death.  Service connection was 
also in effect for conjunctivitis and hemorrhoids, 
noncompensably disabling from September 6, 1962.

The evidence of record shows a past medical history of 
bronchiectasis, aspergillosis, chronic obstructive pulmonary 
disease, and asthma. (See January 26, 2005 VA 
Hematology/Oncology Clinic record).  A VA AJCC staging form 
dated May 23, 2003 indicated T2 lung cancer, stage II, with 
no regional lymph node metastasis and no distant metastasis. 
(See March 10, 2003 VA Hematology/Oncology clinic note).  A 
January 27, 2005 VA treatment addendum noted the Veteran had 
a "very slow growing lesion, as usual bronchiectasis more 
problematic."

A February 25, 2005 VA Hematology/Oncology telephone contact 
note written by a VA attending physician stated that she saw 
the Veteran for "palliative care of a lung neoplasm unable 
to be treated with conventional chemotherapy due to chronic 
bronchiectasis."  The Veteran was noted to be taking chronic 
antibiotics.

The Veteran died in January 2006. The death certificate lists 
the cause of death as non-small cell lung cancer with 
metastases.  The death certificate states that tobacco use 
contributed to death.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. 38 C.F.R. § 3.312.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. 38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disability, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. 38 C.F.R. § 
3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be presumed.  Id.

The VA medical records indicate the Veteran received 
treatment at VA for his cancer prior to March 2003.  
Additionally, the Veteran obtained a private medical opinion 
from an oncologist regarding his cancer diagnosis and 
treatment (See March 10, 2003 VA medical treatment record).  
These records have not yet been associated with the file.

In light of the evidence of record and the testimony of the 
appellant, a VA medical opinion regarding the cause of the 
Veteran's death should be obtained.  See 38 C.F.R. § 3.159 
(2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA and 
private medical treatment records 
regarding the Veteran's service-
connected bronchietasis as well lung 
cancer that is no currently in the 
claims folder, to specifically include 
VA medical records prior to March 2003, 
and the opinion of a private oncologist 
contacted by the Veteran for a second 
opinion regarding his diagnosis and 
treatment of lung cancer. The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder. The appellant may 
also submit any evidence or further 
argument relative to the claim at 
issue.

2.	Thereafter, the RO/AMC shall obtain a 
VA medical opinion by an oncologist, if 
available, or another appropriate 
physician. The examiner must review the 
claims folder, including a complete 
copy of this REMAND, and acknowledge 
such review in the examination report.

Based on a review of the record, 
whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that the Veteran's service-
connected bronchiectasis was a 
contributory cause of the Veteran's 
death in that it either contributed 
substantially or materially to death, 
combined to cause death, or aided or 
lent assistance to the production of 
death.   

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.	The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

4.	When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence. If the benefit 
sought is not granted, the appellant 
and her representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the appellant 
unless she is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




